Citation Nr: 0330632	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  03-08 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran had verified active duty service from January 
1980 to December 1982.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 2001 
rating decision of the Regional Office (RO) in New York, New 
York that denied service connection for psychiatric 
disability, claimed as schizophrenia.  The appellant 
expressed dissatisfaction with this rating determination in 
a notice of disagreement received in December 2001 and 
perfected a timely appeal to the Board.  

The appellant was afforded a personal hearing at the RO in 
May 2003, before the undersigned Member of the Board sitting 
at Newark, New Jersey; the transcript of which is of record.  


REMAND

The veteran asserts that he now has a psychiatric disorder 
which was first manifested in service or shortly thereafter 
for which service connection should be granted.

The record contains extensive clinical information showing 
treatment for psychiatric disability dating from 1989.  The 
veteran contends, however, that he was first hospitalized 
for schizophrenic symptomatology in July 1984 at Kings 
County Hospital, Brooklyn, New York.  Records from Woodhull 
Hospital dated in 1989 indicate that the appellant had 
several periods of inpatient hospitalization at Kings County 
Hospital between 1984 and 1988, and, in a summary from Kings 
County Hospital dated in February 2002, admissions dating 
from July 1984 were also noted.  The Board observes that in 
June 2001, the RO requested clinical records from Kings 
County Hospital, but only dating back to 1993.  Therefore, 
earlier records should be requested from that facility.

The veteran presented testimony upon personal hearing on 
appeal in May 2003 that he received Social Security 
benefits, and documentation of an award from June 1986 was 
provided at the hearing.  However, there are no clinical 
records showing the basis for a favorable grant.  Such 
records may be helpful in establishing the onset of 
psychiatric disability and should therefore be secured.  

The veteran has indicated that after service, he served in 
the New York National Guard and was experiencing symptoms 
during that time.  Records from this period of training 
should be requested from the appropriate authority, and his 
enlistment dates should be verified in this regard.

Additionally, the Board points out that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002) is for 
application in the instant case.  The Board notes that while 
the appellant was generally apprised of his rights in the VA 
claims process in a letter dated in August 2001 and in the 
Statement of the Case dated in February 2003, the RO should 
review the claims folder to ensure compliance with recent 
VCAA-related court decisions.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should specifically inform 
the veteran of the evidence and 
information necessary to substantiate 
his claim of service connection for 
psychiatric illness, of any evidence 
and information that he should provide, 
and the assistance that the RO will 
provide in obtaining evidence and 
information on his behalf.  The RO must 
also review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
and any other applicable legal 
precedent. 

2.  The veteran's clinical records from 
the Kings County Hospital, Brooklyn, New 
York, dating back to 1982 should be 
requested and associated with the claims 
folder.

3.  The RO should contact the Social 
Security Administration and request 
copies of the veteran's disability 
determination, and the medical records 
reviewed in connection with the claim.

4.  The veteran's training dates with 
the New York National Guard should be 
verified, and any and all records from 
that period of duty should be requested 
and associated with the claims folder.

5.  Thereafter, if otherwise in order, 
the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for an acquired 
psychiatric disorder, claimed as 
schizophrenia, based on all the evidence 
of record and all governing legal 
authority, including the VCAA.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




